Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 105-109 and 115-119, drawn to a targeted IL-12 heterodimeric Fc fusion protein comprising a first monomer comprising an IL-12p40 subunit and IL-12p35 subunit and a variant Fc domain, and a second monomer comprising an scFv domain and second variant Fc domain, or wherein the second monomer comprises a VH-CH1-hinge-variant Fc and a third monomer comprising a VL-CL, which second variant Fc can heterodimerize with the first variant Fc domain, classified in CO7K 2319/30.
II. Claims 110-112 and 120-122, drawn to one or more nucleic acids encoding the targeted IL-12 heterodimeric Fc fusion protein, a host cell comprising said one or more encoding nucleic acids, and a method of making a targeted IL-12 heterodimeric Fc fusion protein by culturing said host cell, classified in C12N 15/09.
III. Claims 113-114 and 123-124, drawn to a method of treating cancer by administering the targeted IL-12 heterodimeric Fc fusion protein, classified in A61K 38/208 and 39/395.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products, a heterodimeric fusion protein (I) and a nucleic acid encoding such (II). The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation and function. The protein comprises two polypeptide chains which are composed of amino acids and thus is of a materially different design from the nucleic acid, which is composed of nucleotides. The heterodimeric fusion protein functions as an IL-12 cytokine and thus has a materially different mode of operation and function from the nucleic acid, which functions to make the protein. The protein and nucleic acid are not used together. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the method of treating cancer can be practiced with another materially different product, such as cisplatin or methotrexate.
Inventions II and III are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, the nucleic acid of Invention II is not used in or made by the method of treatment of Invention III, which requires the use of a protein.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, have recognized divergent subject matter, and because each invention requires a separate non-coextensive search, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species
This application contains claims encompassing patentably distinct species of IL-12 heterodimeric Fc fusion protein by designating a first monomer comprising a particular: IL-12p40 subunit, an IL-12p35 subunit, a first variant Fc domain, and a second variant Fc domain that can heterodimerize with the first. 

Furthermore, as part of the requirement to identify which claims the elected species encompasses, Applicants must identify the sequence by SEQ ID NO: of the monomer comprising variant IL-12p40 and IL-12p35 subunits and variant Fc(s) found in the elected species; e.g., for the IL-12p40 subunit of the monomer, one of SEQ ID NO: 47, 85, 86, etc., or one of SEQ ID NO:57, 58, 59, etc. as set forth in paragraphs [00441] and [0023], respectively, of the specification (7/14/21), e.g., for the IL-12p35 subunit of the monomer, one of SEQ ID NO: SEQ ID NO: 113, 114, 115 etc. as set forth in paragraphs [00441] and [0025] of the specification, and for the first and, separately, second variant Fc domain, which if any mutation(s) are present; e.g., one or more of the mutations recited in instant claim 109 (see also  [00445]). Currently, claims 105-107, 110-117, and 120-124 are generic.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, which are the different amino acid sequences of each heterodimeric IL-12-Fc fusion protein. In addition, these species are not obvious variants of each other based on the current record.
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).
Applicants are required under 35 U.S.C. 121 to elect a single disclosed species of heterodimeric IL-12-Fc protein for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species. Should Applicants traverse on the ground that the species are not patentably distinct, evidence should be submitted or identified as of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder of Process Claims in Ochiai/Brouwer Situation
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 12, 2022